           Case 1:18-cv-01586-JGK Document 21 Filed 11/02/18 Page 1 of 2
              Case 1:18-cv-01586-JGK Document 22 Filed 11/05/18 Page 1 of 2

                                                                                           Lawrence M. Kaye
           HERRICK                                                                                       Partner
                                                                                              Phone 212 592 1410
                                                                                                Fax 212 545 3331
                                                                                              lkaye@herrick com




                                                  November 2, 2018

BYECF                                                   (, j ~ 1,;"         A/J - _-./1   _,wu/ c) ~
                                               ~✓
Hon.JohnG.Koeltl
United States District Judge
Southern District of New York
                                                                fl"~ , ;;J/s"l(C
                                                                       ,;~:;_;~

                                                                                      I {0 ·
500 Pearl Street                                      ~ ~~
New York, New york 10007-1312                   f ;).._/;t(/ f W- t/ ~ f ,<)f. <;?.:P ~ .
Re. Levin v. The Ministry a/Culture and Tourism, Republic a/Turkey, 18 Civ. 1586 (JGK)                    &/{~
DearJudgeKoeltl:                                                                            ~..:,-
        The undersigned represent, respectively, Plaintiff, Eliezer Levin, and Defendant, The                      I   I/ s /.1   !?-
Ministry of Culture and Tourism, Republic of Turkey, in the above-referenced matter. We                                     /IO
jointly write to request an extension of the time for the Defendant to answer or otherwise
respond to the Complaint. The current deadline is November 5, 2018, which was requested by a
joint letter-motion dated September 10, 2018. The Court granted the first joint letter-motion.
This is the second joint letter-motion requesting an extension of time to answer or otherwise
respond to the Complaint.

       The parties are exploring possible resolution of the matter and therefore have agreed to
a 30-day extensipn of time for the Defendant to answer or otherwise respond to the Complaint
up toand including December 5, 2018.

        Additionally, the parties request that the November 14, 2018 conference be adjourned to
a date after December 5, 2018.

                                                          Respectfully submitted,




HERRICK, FEINSTEIN LLP                                     WILMER CUTLER PICKERING
                                                           HALE & DORR LLP


By:     s/Lawrence M. Kaye                                 By:     s/Sharon Cohen Levin
        Lawrence M. Kaye, Esq.                                     Sharon Cohen Levin, Esq.


HERRICK, FEINSTEIN LLP. Two Park Avenue• New York, I\IY 10016 • Phone 212 592 1400 • Fax 212 592 1500




                                                                            USOC SONY
                                                                            DOCUMENT
                                                                            ELECTRONICALLY FILED
                                                                            DOC#
                                                                                                            ,13-
                                                                            DATEF-IL_E_D:--u-.~5___.. . . . . .
         Case 1:18-cv-01586-JGK Document 21 Fried 11/02/18 Page 2 of 2
           Case 1:18-cv-01586-JGK Document 22 Filed 11/05/18 Page 2 of 2

       HERRICK


Hon. John G. Koeltl
November 2, 2018
Page 2

2 Park Avenue                               7 World Trade Center
New York, New York 10016                    250 Greenwich Street
(212) 592-1400                              New York, New York 10007
lkaye@herrick.com                           (212) 230-8800
Attorneys for Defendant The Ministry        sharon. levi n@wilmerhale.com
of Culture and Tourism, Republic a/Turkey   Attorneys for Plaintiff Eliezer Levin



cc:    All Counsel of Record (via ECF)
